DETAILED ACTION
The 08/23/2021 Applicant Initiated Suspension of Action has ended and the Application has returned to active Examination. 

This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 12/20/2019.

This application is subject to Multiple Double patent rejections as set forth below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest possible effective filing date based on this application depending from Continuations in Part (CIP) is 01 February 2015 (20150201).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation under 35 U.S.C. § 120 of U.S. Patent Application No. 16/567,915, filed 11 September 2019, which is a continuation under 35 U.S.C. § 120 of U.S. Patent Application No. 16/014,711, filed 21 June 2018, now U.S. Patent No. 10,452,079, which is a continuation under 35 U.S.C. § 120 of U.S. Patent Application No. 15/296,155, filed 18 October 2016, now U.S. Patent No. 10,216,196, which is a continuation-in-part of U.S. Patent Application No. 15/171,119, filed 02 June 2016, now U.S. Patent No. 9,494,943, which is a continuation under 35 U.S.C. § 120 of U.S. Patent Application No. 15/047,781, filed 19 February 2016, now U.S. Patent No. 9,384,666, which is a continuation-in-part of U.S. Patent Application No. 14/837,114, filed 27 August 2015, now U.S. Patent No. 9,298,186, which is a continuation-in-part of U.S. Patent Application No. 14/611,253, filed 01 February 2015, now U.S. Patent No. 9,139,199; U.S. Patent Application No. 15/296,155, U.S. Patent Application No. 15/171,119 and U.S. Patent Application No. 15/047,781 claim the benefit under 35 U.S.C. § 119(e) of U.S. Provisional Patent Application No. 62/276,895, filed 10 January 2016; U.S. Patent Application No. 15/296,155 claims the benefit under 35 U.S.C. § 119(e) of U.S Provisional Patent Application No. 62/306,678, filed 11 March 2016 (“Parent Applications”).  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150039213 A1 to STEFAN; Frederic et al. (Stefan) in view of the MPEP section 2144.04 and further in view of US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04.
Regarding claims 1, 9 and 15 Stefan teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    512
    727
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    718
    503
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    421
    759
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    387
    762
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    344
    745
    media_image5.png
    Greyscale


and associated descriptive texts a method comprising, One or more computer-readable non-transitory storage media embodying software that is operable when executed by a central computing device to, and A system comprising one or more processors of a central computing device (i.e. A central coordination and monitoring module 50) and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the system to:
 receiving instructions to provide access to an autonomous vehicle B of a plurality of autonomous vehicles A and B in a parking area 300 as shown in Fig. 5 above, wherein it is understood that while Stefan expressly teaches in figures 2-5 the “parking” sequence of vehicle B, the method and system of Stefan would obviously be able to “unpark” vehicle B from parking area 300 in the reverse sequence of figures 3-5;
identifying one or more blocking autonomous vehicles A of the plurality of autonomous vehicles A and ALL the other vehicles shown but not indicated in Figures 3-5 above, to be moved to provide access to the autonomous vehicle as shown in Fig. 2 step S70 and S80 and Fig. 4 as explained in for example, paras:
“[0028] The detection of an entrance request of another vehicle can be carried out in different ways: in one embodiment, the entrance request can be implemented in the form of a wireless data exchange between the vehicle requesting entry via the EPP and the parked vehicle (for example via communication from vehicle to vehicle). This refinement is advantageous in so far as it permits early detection of the entry request and any waiting time for the vehicle requesting the entry to the EPP is avoided. In addition, the parked vehicle therefore has more time to carry out the maneuver for removal from the parking space. This refinement is therefore advantageous, in particular, in the case of an entry request by fire service vehicles since they require immediate access, for example to a burning building. 

[0034] If, according to the determination in step S50, the parking place is an EPP, in step S70 monitoring for an entry request for entry via the EPP is carried out as soon as the driver has left the vehicle (S60), i.e. it is determined whether incoming vehicles have to drive via the EPP. If this is the case according to the determination in step S80, a maneuver for removal of the vehicle from the EPP is prepared.

[0035] FIG. 3 shows in this respect a schematic illustration of an example in which a vehicle "A" has just been parked at an EPP. In the example the parking place is therefore an EPP since it is necessary for a vehicle to pass though this location in order to enter the private garage 300 which is located behind the curb 350 in the vicinity of the EPP. A vehicle "B" approaches and wishes to drive into the private garage 300. The vehicle "B" requests entry via the EPP from the vehicle "A".”  

Again, wherein it is understood vehicle B is requesting to EXIT private garage 300 as shown by looking at figure 5, 4 and 3 in that order, i.e. reversing the “parking” procedure in Fig. 2 to allow to “unpark” vehicle B,
and causing each of the blocking autonomous vehicles A and any other vehicle present in figures 3-5 above that may also happen to be blocking EXIT access from garage 300, to perform a pre-computed movement based on a determined state of the blocking autonomous vehicle A as shown in Fig. 4 indicated by the curvy arrow extending from EPP towards vehicle A and as set forth in fig. 2 steps S80 and S90, 
wherein the blocking autonomous vehicle A performing the pre-computed movement allows the first autonomous vehicle B to be accessible by allowing it to unpark itself from the garage 300 as shown in Figures 2-5 steps S80 above and as explained in paras:
“[0030] A central coordination and monitoring module 50 is responsible for coordinating and monitoring the data flow between the modules 20, 30 and 40 described above, the actions described below with reference to the flowchart in FIG. 2 being able to be carried out in particular.

[0034] If, according to the determination in step S50, the parking place is an EPP, in step S70 monitoring for an entry request for entry via the EPP is carried out as soon as the driver has left the vehicle (S60), i.e. it is determined whether incoming vehicles have to drive via the EPP. If this is the case according to the determination in step S80, a maneuver for removal of the vehicle from the EPP is prepared.

And  as shown in figures 2-5, step S100 as explained in for example paras:  
“[0036] Subsequently, the parked vehicle must initiate a maneuver for removal ("un-parking") from the location. In the example in FIG. 3, the vehicle "A" activates its parking assistance module to initiate a maneuver for removal from the location. The maneuver for removal from the location should be carried out here (S90) in such a way that the necessary movement of the vehicle is minimized, thereby saving energy and reducing the risk of an accident, other road users are not disrupted and an access area is provided which permits the vehicle "B" to drive into the private garage 300.”

[0037] FIG. 4 shows in a merely schematic form the situation which is brought about as soon as the vehicle "A" has moved out of the location. As soon as the entry possibility has been provided, in step S100 the entry request is considered to be terminated. In the present example, according to FIG. 4 the vehicle "B" can then drive into the private garage 300 and park there. As soon as this has taken place, vehicle "A" is informed., ; and 

 
While it is considered that Stefan teaches the invention as explained above, if Applicant is of the opinion that Stefan does not expressly teach, inter alia that each of the vehicles A and B are “autonomous vehicles” or that the “receiving”, “identifying” and  “causing” are performed by a “central computing device” such as “central coordination and monitoring module 50”,  or the ability for vehicle B to Exit parking garage 300, then resort may be had to the teachings of the MPEP section 2144.04, especially subsections IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS, V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS wherein it is understood that separating, duplicating, rearranging and/or reversing the parts of Stefan would be an obvious matter of design choice.  

One of ordinary skill would be motivated to duplicate the number of autonomous vehicles A that have the autonomous parking system of Stefan and to “separate” the functions and “rearrange” the parts of Stefan for the express benefit of providing vehicles A, B and all of the other vehicles in Figs. 3-5 with the autonomous capabilities taught by Stefan so that all of the autonomous vehicles have the ability to autonomously un-park and repark themselves.  Such a duplication and rearrangement would allow the driver of the duplicate autonomous vehicle B as shown in figures 3-5 to wait for autonomous vehicle B to be accessible in the middle of the street as shown in Fig. 3 so that autonomous vehicle B autonomously UNPARKS itself to EXIT parking garage location 300 without the driver having to wait for vehicle A to perform its maneuvers and get out of the way and allow the driver to access their vehicle.  
Additionally, Stefan teaches moving vehicle A in the event fire services need immediate access to a burning building.  One would find it more than obvious to provide NOT ONLY vehicle B with the autonomous capabilities of vehicle A, but to provide the autonomous ability to ALL OF THE VEHICLES shown in figures 3-5 for the express benefit of being able to “unpark” ALL of the Vehicles close to the burning building to prevent them from catching on fire and to provide access to the arriving fire services.  This would be especially true when the parking garage 300 is the actual building on fire.  As such, providing vehicle B with the autonomous ability of vehicle A to EXIT parking garage 300 because unparking itself from garage 300 would save vehicle B from being consumed by burning garage 300 as explained in para:
“[0028] The detection of an entrance request of another vehicle can be carried out in different ways: in one embodiment, the entrance request can be implemented in the form of a wireless data exchange between the vehicle requesting entry via the EPP and the parked vehicle (for example via communication from vehicle to vehicle). This refinement is advantageous in so far as it permits early detection of the entry request and any waiting time for the vehicle requesting the entry to the EPP is avoided. In addition, the parked vehicle therefore has more time to carry out the maneuver for removal from the parking space. This refinement is therefore advantageous, in particular, in the case of an entry request by fire service vehicles since they require immediate access, for example to a burning building. “

Further, in the condition where there is more than one vehicle A blocking the private garage 300 as shown in figures 3-5, it would be obvious for ANY and ALL blocking vehicles to be able to be un-parked and reparked in their previous positions when access to burning garage 300 is no longer required.
Additionally, one would be motivated to “separate”, “duplicate” and “rearrange” what computer is performing the various “determining”, “computing” and  “causing” from the individual autonomous vehicles A and B and have them performed by the “central coordination and monitoring module 50” of Stefan because no new or unexpected result is produced.  This is especially true because Stefan already expressly teaches “…central coordination and monitoring module 50 is responsible for coordinating and monitoring the data flow between the modules 20, 30 and 40….“ in Fig. 1 and para:
“[0030] A central coordination and monitoring module 50 is responsible for coordinating and monitoring the data flow between the modules 20, 30 and 40 described above, the actions described below with reference to the flowchart in FIG. 2 being able to be carried out in particular.” 

Accordingly, “Duplicating” the number of autonomous vehicles 10 in Stefan Fig. 1 and items A and B in Figs. 3-5 and having them still controlled by “A central coordination and monitoring module 50” would be an obvious matter of design choice.

With regard to “reversing” the method shown in Figure 2 of Stefan in order for vehicle B to exit parking garage 300 by having vehicle A reverser the steps of parking vehicle B the MPEP 2144.04 sections IV.C. and VI.A. and C. makes it clear that with regard to “selection of any order of performing process steps “, “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”, and “an obvious matter of design choice”.
“IV.C.    Changes in Sequence of Adding Ingredients

Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).“

VI.A.    Reversal of Parts
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.)

VI.C.    Rearrangement of Parts
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

As is the case here no “new or unexpected results” are produced by reversing the process steps in Fig. 2 to allow vehicle B to exit the parking garage 300 by moving vehicle A.  Indeed, one would “expect” the ability of vehicle B to be able to park and then unpark itself just as vehicle A does.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, it is considered that having one central computer performing the computations is an equivalent technique for the computations required by the autonomous vehicle A in order to effect the method set forth in Stefan Figs. 2-5.

Further, duplicating and or Substituting autonomous driving for manual driving is an equivalent technique of driving a vehicle.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of inter alia separating, duplication, rearranging and reversing the parts of Stefan to, inter alia provide autonomous parking abilities to plethora vehicles controlled by a central computer to be able to unpark a vehicle, i.e. allow a vehicle to exit a parking garage as taught by at least both Stefan Figs. 5, 4, 3 in that order and the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle B of Stephan would include the ability to unpark itself autonomously controlled by “central coordination and monitoring module 50”, by moving ANY OTHER vehicle out of the way as taught by both Stefan and the MPEP as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art of Stefan as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Stefan and the MPEP above teach the claimed limitations as explained above with regard to, inter alia the duplication of the autonomous vehicles and control of a plethora autonomous vehicles via a central computer, resort may also be had to the teachings of the Springwater figures reproduced below:

    PNG
    media_image6.png
    558
    693
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    540
    658
    media_image7.png
    Greyscale

 And associated descriptive texts to show it would be obvious to, inter alia duplicate the number of autonomous vehicles, i.e. transporters 118B, used to autonomously park and unpark the vehicles A and B of Stefan in an automated parking garage instructed by the central computer 104 in for example Figures 1B and C above as explained in for example only paras:
“[0007] Finally, all known prior art automated parking structures involve highly specialized construction within buildings built to enclose the system of tracks, racks, and lifts required by the automated system. Prior art systems cannot easily be installed within existing garages. Despite fifty years of invention in the field of automated parking, most of the existing systems have not progressed far beyond their prototype stage. The reason such systems have not received market acceptance is the inherent inflexibility of the prior art systems.

[0008] What is needed is a system of semi-autonomous vehicle transporters linked through wireless connections and directed by a central computer which can be installed in existing garages as well as new garages constructed to optimize its benefits.

[0043] Upon arrival to the designated floor 202, the elevator stops and its doors open, and the transporter 118B moves onto one circulation path area 216, shown in FIG. 1B as the area in front of the elevators 110. As stated above, the transporter 118B is instructed by the central computer 104 to travel to the parking space 204. The circulation path selected by the central computer 104 in the present example is shown by the arrows in FIG. 1C. As shown in FIG. 1B, the movements of the other transporter 118B are coordinated with the movements of the selected transporter 118 to store the selected transporter, whereby all movements are directed by the central computer 104 through specific protocols sent to each of the selected transporters 118.

[0044] The flexibility of the present system 100 is based on the ability of the central computer 104 to coordinate the movement of each transporter independently 118 of other transporters 118 to create whichever dynamic circulation path or paths are suitable for storage and/or retrieval of a particular vehicle 99. In operation, the circulation path is dynamic or effectively "floats" along the parking floor to where it is needed to provide efficient access for storage and/or retrieval for one or more vehicles 99. Although the example in FIG. 1B illustrates a simple execution of transporter movements, it is apparent to one skilled in the art that more complex executions of movement may result from increasing the number of vehicles 99 stored on a floor. Similarly, simpler executions of transporter movements are apparent to one skilled in the art by decreasing the number of vehicles 99 stored on a floor. The coordination of this execution causes each of the selected transporters 118 to execute the unique protocols provided by the central computer 104 defining the timing, direction, speed and extent of movement for each transporter 118. Each transporter 118 preferably relays its position to the transporter tracking system periodically or in real time to confirm that the instructed movements have been executed and have proceeded according to plan. In addition, each transporter 118 preferably utilizes its proximity to prevent any collisions or mishaps from occurring during the execution.”
	
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here the control “technique” of the storage and/or retrieval of a particular vehicle 99” in Springwater is considered and equivalent technique of that set forth in the parking and unparking, i.e. storing and retrieving of the autonomous vehicles A and B of the combination of Stefan and the MPEP above.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, Springwater is both in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned, i.e. providing access to vehicle B parked in garage 300.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of, inter alia duplicating the number of automated vehicles in a parking garage and controlling them to coordinate their movements via a central computer for the “storage and/or retrieval of a particular vehicle 99” as taught by at least Springwater above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the automated vehicles A and B of Stefan would include the ability to be parked in “existing garage” 300 as well as the automated parking garages as taught by Springwater as known in the art as explained in Springwater para:
 [0008] “What is needed is a system of semi-autonomous vehicle transporters linked through wireless connections and directed by a central computer which can be installed in existing garages as well as new garages constructed to optimize its benefits.”.  

One would be motivated to combine the teachings of Stefan and Springwater for the express benefit of the vehicles of Stefan to be able to communicate with the central computer 104 of Springwater to automatically park itself in an existing garage using the automated parking garage system of Springwater without needing the use of one of Springwater’s transporters 118 to reach its “assigned parking space”.  Such a combination provides the benefit of freeing up a transporter 118 to be able to move a different vehicle that is not autonomous and or does NOT have the teachings of Stefan or is incapable of making the movements required in order to park or unpark the vehicle A or B in the garage of Springwater.  Such a combination would speed up the parking and unparking process so that the drivers “substantial” wait time during peak hours can be reduced as explained in Springwater para [0003]:
“In addition, since the system depends on the carrier(s) to store and retrieve the vehicles, the system may take a substantial amount of time to retrieve or store a vehicle during peak parking/retrieval times.” 

Springwater teaches the obviousness of using central computer 104 to command the transporters which would include the autonomous vehicles of Stefan, because each transporter/autonomous vehicle also has “onboard computer 418 “  that undertakes immediate corrective action and then relays that to the central computer 104 to communicate to “any other transporters and/or devices, if needed, such that a collision will be avoided” would be communicated to vehicles A and B of Stefan as explained in for example Springwater para:
“[0074] The onboard computer 418 also preferably manages the proximity sensors 414 of the transporter 118 as well as communicates information pertaining to the sensors to the central computer 104. In the event that any proximity sensors 414 sense that the transporter 118 is too close to another object, the sensor(s) will relay the appropriate signal to the onboard computer 418. The onboard computer 418 will then undertake immediate corrective action and communicate this information to the central computer 104. The central computer 104 will then modify the protocol for that transporter 118 as well as any other transporters and/or devices, if needed, such that a collision will be avoided. In one embodiment, the onboard computer 418 collects diagnostic data concerning available battery power, motor performance and other information from onboard sensors and transmits such data through the communication system to the central computer 104.”
Accordingly, allowing the central computer of Springwater to control the autonomous vehicles of Stefan in an existing parking garage 300 would provide for the coordination and prevention of collisions of the vehicles A, B, the transporters, etc. during the parking or unparking process.


Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Springwater to and modify the prior art combination of Stefan and the MPEP as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 2, 10 and 16 and the limitation further comprising: causing, in response to the one or more blocking autonomous vehicles A performing their pre-computed movements see Stefan Fig. 4, the first autonomous vehicle to move to a pre-assigned parking space 300 in the parking area 300 in Fig. 5.
	See also the teachings of Springwater Figures 1B and C above pre-assigned parking space 204 in the parking area/level 202 and the “precomputed movements” of transporters 118 as explained in for example paras:
“[0040] Referring back to the present example in FIGS. 1A and 1B, the protocol sent by the central computer 104 instructs the transporter 118B to go to parking spot 204 on a different parking level 202. The central computer 104 selects the elevator 110A and instructs the transporter 118B to proceed to elevator 110A. Simultaneously, the central computer 104 instructs the elevator 110A to be ready to receive the transporter 118B. In the present example, the central computer 104 designates elevator 110A, because the designated parking space 204 (FIG. 1B) is geographically closest to the elevator 110A. Alternatively, the central computer 104 selects any of the other elevators 110B, 110C depending on several factors including, but not limited to, elevator availability, time of retrieval, and proximity to the selected destination. Executing the instructions contained in the protocol, the loaded transporter 118B propels forward out of the access bay 112B enough to clear the access bay 112B and then stops. In one embodiment, such as during a peak arrival period, once the transporter 118B vacates and clears the access bay 112B, the central computer 104 instructs an empty transporter 118 to move into position in the access bay 112B to receive the next arriving vehicle 99. In another embodiment, the central computer 104 balances the demand for arrival (i.e., transporter waiting) with retrieval (empty access bays) according to time-of-day experience.

[0047] It is preferred that simultaneous with this activity, the five transporters in parking spots C3-C7 move one space in the -Y direction, as shown by the arrows. As shown in FIG. 1C, the same rows of transporters in columns D and E perform the same maneuver. As a result, the transporters 118 initially in row 7 of columns C, D and E, move one parking space into the open spaces 203, 206, and 208, respectively. In addition, the transporters previously in row 3 of columns C, D, and E move one space in the -Y direction into row 4 of columns C, D and E. As a result, the transporters previously in C3, D3 and E3 vacate the sectors 210, 212 and 214 (FIG. 1C), thereby creating the remaining portion of the arrival circulation path for the transporter 118B. The transporter 118B then preferably propels forward along row 3 toward the parking space 204. The circulation path taken by the transporter 118B is shown in FIG. 1C. It should be noted that although one circulation path is created in the present example, the system 100 is able to create any number of circulation paths to store and/or retrieve one or more vehicles at a particular time.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, computing the movements of the vehicles is considered an equivalent technique.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of computing the movements of an autonomous vehicle in a parking garage as taught by at least Stefan and Springwater above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicles of Stefan would include the ability to autonomously park itself in the assigned spot 204 as taught by Springwater as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Springwater to and modify the prior art combination of Stefan as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 3, 11 and 17 and the limitation further comprising: causing, in response to the one or more blocking autonomous vehicles performing their pre-computed movements, the first autonomous vehicle to move out of a pre-assigned parking space in the parking area see the rejection of corresponding parts of claim 1 above incorporated herein wherein it is understood that reversing the steps in Stefan Fig. 2 to allow vehicle B to exit “burning” parking garage 300 as shown in figures 5, 4, 3 (in that order) would be obvious for at least the reasons taught by Stefan and Springwater in the retrieval process.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Springwater to and modify the prior art combination of Stefan as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.


“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 4, 12 and 18 and the limitation wherein identifying one or more blocking autonomous vehicles of the plurality of autonomous vehicles to be moved is based on one or more of: sensors (cameras) or markers 300 associated with one or more autonomous vehicles in an area EPP comprising the plurality of autonomous vehicles see the teachings of Stefan Figs 3-5 and paras:
“[0026] If the vehicle is parked at an EPP, an EPP identification module 30 is informed of this. The identification of an EPP can serve as a trigger signal for activating the apparatus according to the invention and can take place in various ways. According to one exemplary embodiment, the driver can activate the module manually when he parks at an EPP. In further automated embodiments, the EPP can be identified on the basis of navigation data and GPS. Furthermore, the EPP can also be identified by detecting and analyzing the shape of the curb using a remote sensing system, utilizing sensors such as radar or camera sensors (if appropriate by using image process algorithms). In addition, the road structure can also be analyzed by using image processing algorithms, in order to identify certain roadway or sidewalk configurations which are frequently present in the case of an EPP. 


[0029] In further embodiments, an entry request can also be detected by using sensors which monitor the approaching vehicles and interpret the behavior of these vehicles, for example, as an entry request. In this context it is possible, for example, for the detection of the owner of a parking place to be implemented by detecting a license place or motor vehicle identification if the corresponding data are available from a database. Furthermore, vehicles which slow down and stop in the direct vicinity (for example switch on their flashing indicator lights in order to indicate the intention to travel through the EPP) are monitored with camera assistance and identified on the basis of image processing algorithms.”; 

or sensors or markers, i.e. “certain roadway or sidewalk configurations” associated with the area see Stefan para [0026] “In addition, the road structure can also be analyzed by using image processing algorithms, in order to identify certain roadway or sidewalk configurations which are frequently present in the case of an EPP.”.  

Since the claim is set in the alternative using the limitation “or” only one limitation need be found in order to anticipate the claim.  However per the teachings of the MPEP the separation of the camera sensors from the vehicles of Stefan, duplicating the cameras and rearranging them to be located at the parking area to observe the parking conditions of blocking vehicles would be an obvious matter of design choice because no new or unexpected result would be obtained.  Indeed, it would appear to expressly benefit the autonomous vehicles of Stefan to have additional sensors located in areas outside of the vehicle in order to determine whether there is a blocking vehicle in an area where the autonomous vehicle cannot see or has not yet arrived.  As such vehicle B would have the ability to sense vehicle A is blocking and initiate the unblocking sequence preemptively such that they would not have to wait for the blocking vehicle A to move when vehicle B arrived and vehicle B would be able to just drive right into garage 300 without waiting because vehicle A was already sensed and moved as taught in Stefan para:
“[0028] The detection of an entrance request of another vehicle can be carried out in different ways: in one embodiment, the entrance request can be implemented in the form of a wireless data exchange between the vehicle requesting entry via the EPP and the parked vehicle (for example via communication from vehicle to vehicle). This refinement is advantageous in so far as it permits early detection of the entry request and any waiting time for the vehicle requesting the entry to the EPP is avoided. In addition, the parked vehicle therefore has more time to carry out the maneuver for removal from the parking space. This refinement is therefore advantageous, in particular, in the case of an entry request by fire service vehicles since they require immediate access, for example to a burning building.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, the equivalent techniques of sensing if a vehicle is blocking would be obvious to substitute for one another.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of sensing a vehicle is blocking access to a parking spot as taught by at least Stefan and the MPEP above.


Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the system of Stefan would include multiple sensors and markers as taught by Stefan and the MPEP as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Stefan, the MPEP and Springwater as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claims 5, 13 and 19 and the limitation wherein causing each of the blocking autonomous vehicles to perform the pre-computed movement is further based on at least one of: vehicle type, wherein it is considered that the combination of Stefan and Springwater in the rejection of corresponding parts of claim 1 above incorporated herein would provide for the vehicle type to be either one of the plethora transporters 118 or the autonomous vehicles A and B of Stefan, 
vehicle dimensions see the teachings of Springwater para [0025] “ The access bay includes at least one sensor located therein which measures the dimensions of the arriving vehicle.” And para [0031] “While the vehicle 99 is waiting at the lift arm 12, the sensors (not shown) positioned in the pavement (not shown) weigh the load of the vehicle 99 and determine the dimensions of the vehicle's 99 wheelbase, which is the distance between the front and rear wheels.”, 
vehicle capabilities see the teachings Springwater with regard to battery capacity which determines the capabilities of the vehicle to be able to move itself or have to be recharged as explained in for example Springwater para:
“[0087] The device 700, 700' preferably includes a recharging dock 706, 706' that couples to a rechargeable battery port (not shown) on the transporter 118 and recharges the battery 416 (FIG. 4C) on the transporter 118. The recharging dock 706, 706' is preferably integrated into the transporter storage device 700, 700'. Alternatively, the recharging dock (not shown) is a freestanding standing device independent of the storage device. For instance, a battery capacity indicator (not shown) on the transporter 118 reports the status of the battery to the central computer 104, whereby the central computer 104 initiates a recharging protocol when required. In the embodiment that the recharging dock 706, 706' is integrated in the storage device 700, 700', the protocol involves directing the transporter 118 to the storage device 700, 700' for recharging.” , 

or vehicle count of the blocking autonomous vehicle see the teachings of Springwater with regard to coordinating the movements of the vehicles into parking spots 203, 206, 208 in for example, Figures 1-3.

It is noted that while the limitation “at least one of” means that only one limitation need be met to anticipate the claim, the combination of Stefan the MPEP and Springwater teach all of the claimed limitations as explained above.

Regarding claims 6, 14 and 20 see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein the vehicle capabilities comprise one or more of: 
Traction, while it does not appear that the references expressly disclose “traction”, it is considered that the sensors of Stefan would detect any snow accumulation on the streets around the parked vehicle and take into account any extra time it might take to unpark itself based on the traction it would achieve in the unparking sequence; 
turning ability, see the teachings of the combination of Stefan and Springwater with regard to the abilities of the autonomous vehicles A and B to move in the directions required wherein it is understood that if the autonomous vehicles A and B are not able to move in the directions indicated in Springwater figures 1-3 then a transport 118 will be required to move vehicle A or B; 
speed capability see the teachings of Stefan with regard to “wait time” and Springwater para [0052] with regard to the “speed of each transporter is able to execute” that would obviously determine the wait time of retrieving the owners vehicle from the parking garage; 
autonomous-operation capabilities see the teachings of both references and the obviousness of duplicating and providing autonomous capabilities to all vehicles per the MPEP; 
ability to sense and coordinate with other vehicles see the teachings of “sensors” in both Stefan and Springwater; 
communication capabilities see the teachings in both Stefan and Springwater; or 
reliability see the teachings of Springwater with regard to “battery capacity” determining how “reliable” transporter 118 will be to store or retrieve a vehicle.

Regarding claim 7 see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein causing each of the blocking autonomous vehicles to perform the pre-computed movement based on the determined state comprises waiting until the determined state indicates that the blocking autonomous vehicle is present at its pre-assigned parking space see the teachings of the combination of Stefan and Springwater in the rejection of corresponding parts of claim 1 above incorporated herein wherein it is understood that each vehicle must wait until the vehicles reach their preassigned spaces in order to move the next vehicle as shown in Stefan figures 3-5 and Springwater 1-3.

Regarding claim 8 and the limitation the method of Claim 1, wherein waiting until the determined state indicates that the blocking autonomous vehicle is present comprises continually determining a state of the blocking autonomous vehicle until the determined state indicates that the blocking autonomous vehicle is present at its pre-assigned parking space see the teachings of Stefan with regard to autonomous vehicle A waiting until vehicle B is in garage 300 before relocating back to its assigned parking space in the EPP.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,317,913 in view of US 20150039213 A1 to STEFAN; Frederic et al. (Stefan), US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04.
The Claims are considered to be obvious over Springwater for at least as set forth in the table below wherein it is understood that those claims in each references not listed are substantially similar to and are therefore rejected in parallel with those that are listed below:
Instant Application
Patent 10,317,913
1 in view of Stefan, Springwater and the MPEP.
1, 2, 4,7, 8, 9
2, 7 and 8
2
3
3, 5, 6
4
10
5
12
6
13



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,317,912 in view of US 20150039213 A1 to STEFAN; Frederic et al. (Stefan), US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04.
The Claims are considered to be obvious over Springwater for at least as set forth in the table below wherein it is understood that those claims in each references not listed are substantially similar to and are therefore rejected in parallel with those that are listed below:
Instant Application
Patent 10,317,912
1 in view of Stefan, Springwater and the MPEP.
1, 2, 4,7, 8, 9
2, 7 and 8
2
3
3, 5, 6
4
10
5
12
6
13


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,310,514 in view of US 20150039213 A1 to STEFAN; Frederic et al. (Stefan), US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04.
The Claims are considered to be obvious over Springwater for at least as set forth in the table below wherein it is understood that those claims in each references not listed are substantially similar to and are therefore rejected in parallel with those that are listed below:
Instant Application
Patent 10,310,514
1-8  in view of Stefan and Springwater and the teachings of parking in an array and coordinating the movements of the autonomous vehicles to “unpark” a vehicle. 
1-16


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,317,911 in view of US 20150039213 A1 to STEFAN; Frederic et al. (Stefan), US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04.
The Claims are considered to be obvious over Springwater for at least as set forth in the table below wherein it is understood that those claims in each references not listed are substantially similar to and are therefore rejected in parallel with those that are listed below:
Instant Application
Patent 10,317,913
1 in view of Stefan, Springwater and the MPEP.
1, 2, 4,7, 8, 9
2, 7 and 8
2
3
3, 5, 6
4
10
5
12
6
13


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/722,623 in view of US 20150039213 A1 to STEFAN; Frederic et al. (Stefan), US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04. 
Claims 1-20 of the applications are substantially identical except for, inter alia the specific limitations of the copending application surrounding the vehicles being in an array and the coordinated movements of making an aisle perpendicular or diagonal or creating gaps in order to move the blocking vehicles to allow the first autonomous vehicle to move through the “temporary access aisle”.
As explained in the rejection of corresponding parts of claim 1 above, incorporated herein, Springwater teaches inter alia an automated parking garage including an array of vehicles that create a temporary access aisle in order to un-park a vehicle and the MPEP teaches changes in the shape, size or proportion of the aisle would be a matter of choice that would be obvious to combine with the instant application.

For example, only, the claims are considered to match each other as follows:
Claim 1 of the instant application in view of Springwater and the MPEP matches claims 1-8 of the copending application because claim 1 is coordinating the movements and Springwater and the MPEP teach the obviousness of the specifics of said movements.

Claims 9-20 of the instant application and 9-20 of the copending application are basically identical to claims 1-7 and 1-8 respectively and are considered to correlate as explained immediately above. 

This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/722,590 in view of US 20150039213 A1 to STEFAN; Frederic et al. (Stefan), US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04. 
Claims 1-20 of the applications are substantially identical except for, inter alia the specific limitations of the instant application surrounding the vehicles movements such as being coordinated sequentially or after a delay in order to move the blocking vehicles to allow the first autonomous vehicle to reach its destination
As explained in the rejection of corresponding parts of claim 1 above, incorporated herein, Stefan teaches coordinating movements including vehicle B waiting for Vehicle A to move, Springwater teaches inter alia an automated parking garage including a number of autonomous vehicles that coordinate movements in order to un-park a vehicle and the MPEP teaches inter alia that the separation duplication and/or rearrangement of the parts of Stefan and Springwater including, changes in the shape, size or proportion of the coordinated movements would be a matter of choice that would be obvious to combine with the instant application.

For example, only, the claims are considered to match each other as follows:
Claim 1 of the instant application in view of Stefan, Springwater and the MPEP matches claims 1-9 of the copending application because claim 1 is coordinating the movements and Springwater and the MPEP teach the obviousness of the specifics of said movements.

Claims 9-20 of the instant application and 8-20 of the copending application are basically identical to claims 1-8 and 1-7 respectively and are considered to correlate as explained immediately above. 

This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/722,693 in view of US 20150039213 A1 to STEFAN; Frederic et al. (Stefan), US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04. 
Claims 1-20 of the applications are substantially identical except for, inter alia the specific limitations of the copending application surrounding the vehicles movements such as performing “pre-computed movements” to move the blocking vehicles to allow the first autonomous vehicle to reach its destination
As explained in the rejection of corresponding parts of claim 1 above, incorporated herein, Stefan teaches coordinating movements including vehicle B waiting for Vehicle A to move.  It is considered that the movements are precomputed in Fig. 2 prior to the actual movement of vehicle A.  Springwater teaches inter alia an automated parking garage including a number of autonomous vehicles that coordinate movements in order to un-park a vehicle and the MPEP teaches inter alia that the separation duplication and/or rearrangement of the parts of Stefan and Springwater including, changes in the shape, size or proportion of the coordinated movements would be a matter of choice that would be obvious to combine with the instant application.

For example, only, the claims are considered to match each other as follows:
Claims 1-8 of the instant application in view of Stefan, Springwater and the MPEP match claims 1-8 of the copending application because claims 1-9 are coordinating the movements and Stefan, Springwater and the MPEP teach the obviousness of the specifics of said movements.

Claims 9-20 of the instant application and 10-20 of the copending application are very similar to claims 1-7 and 1-9 respectively and are considered to correlate as explained immediately above. 

This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention. For example:

US 20170212511 A1 to PAIVA FERREIRA; Michel Celestino et al. teaches self-automated parking lots for autonomous vehicles “moving autonomously in platoon one or more rows of already parked vehicles in order to make available a parking space for a vehicle arriving to the parking space; and moving autonomously in platoon one or more rows of parked vehicles in order to make a parked vehicle able to exit the parking space” that would be obvious to combine with the references above in for example the ABSTRACT:

“The present disclosure relates to a device and a method for self-automated parking lots for autonomous vehicles based on vehicular networking, advantageous in reducing parking movements and space. It is described a device for self-automated parking lot for autonomous vehicles based on vehicular networking, comprising: a vehicle electronic module for receiving, executing and reporting vehicle movements, a parking lot controller for managing and coordinating a group of vehicles in parking and unparking maneuvers, the vehicle module and controller comprising a vehicular ad hoc networking communication system. It is also described a method comprising moving autonomously in platoon one or more rows of already parked vehicles in order to make available a parking space for a vehicle arriving to the parking space; and moving autonomously in platoon one or more rows of parked vehicles in order to make a parked vehicle able to exit the parking space.”

US 20140278029 A1 to Tonguz; Ozan et al. teaches inter alia coordinating movements of autonomous vehicle in ZONES such as a parking lot in for example, the ABSTRACT and para [0035]:

“Methods and software for managing vehicle priority proximate to a potential travel-priority conflict zone, such as a roadway intersection, where travel conflicts, such as crossing traffic, can arise. Coordination involves forming an ad-hoc network in a region containing the conflict zone using, for example, vehicle-to-vehicle communications and developing a dynamic traffic control plan based on information about vehicles approaching the conflict zone. Instructions based on the dynamic traffic control plan are communicated to devices aboard vehicles in the ad-hoc network, which display one or more virtual traffic signals to the operators of the vehicles and/or control the vehicles (for example, in autonomous vehicles) in accordance with the dynamic traffic control plan, which may account for a priority level associated with one or more of the vehicles.

[0035] In some examples, the potential-travel-priority-conflict zone can include road intersections, such as a traditional road intersection, controlled-access roadway entrance- and exit-ramps, merging traffic lanes, and rail crossings and junctures, among others. For reasons that will be explained below, because the methods and systems include utilization of ad-hoc, vehicle-based networks, the potential-conflict zone need not be at a fixed location known prior to the occurrence of a travel-priority conflict, as is presumed with the placement of a traditional traffic light. Instead, the potential-conflict zone can be at any point on a travel route. For example, such travel routes can include, but are not limited to, a one-way street, a two-lane road with anti-parallel lanes, or even a parking lot. Also, in other examples, a potential-conflict zone can occur between a pedestrian and an automobile at an intersection, or at any point not at an intersection. In yet further examples, the potential-conflict zone can occur between aircraft in the air, on a taxi-way, or in some other area. In even further examples, the conflict zone can occur in areas not publicly accessible but still accessible by vehicular traffic, such as pedestrian zones, and warehouses that include both mobile industrial equipment and pedestrian traffic. Fundamentally, there is no limit to the locations at which a potential-conflict zone can be defined because the systems, methods, and software disclosed herein resolve conflicts as they arise, wherever they occur.

US 20150286219 A1 to Reichel; Michael et al. teaches coordinating the movements of autonomous vehicles when there is a conflict in reaching a destination, i.e. a vehicle is “blocking” the travel of an autonomous vehicle that would be obvious to combine with the references above in for example, the ABSTRACT:
“In a method for coordinating operation of motor vehicles driving fully automated, a trajectory described by a driving intervention is determined for each motor vehicle from status information of the motor vehicle, whereafter it is determined by an on-board vehicle system whether a coordination condition exists that requires coordination. If a coordination condition exists, trajectory data describing the trajectory are exchanged between the motor vehicles via a communication link through an on-board communication device and the trajectory is checked for conflicts caused by spatial and temporal overlap of the trajectories of at least two motor vehicles and/or because at least one of the motor vehicles did not reach its destination. If a conflict exists, the trajectory of a motor vehicle participating in the conflict is adjusted based on an arbitration rule evaluated by an arbitration device, whereafter the driving interventions described by the trajectory are performed by each motor vehicle.”

US-20030069665-A1 to Haag teaches an automated parking garage similar to Springwater above using pallets and numerous automated vehicles, i.e. “carrier modules 110”.

US 20080288104 A1 to Shani teaches an automated parking garage similar to Springwater with a distributed control system and methods that would be obvious to incorporated into the combination of Stefan above in for example the ABSTRACT:
“NOVELTY - The system has several mechanical elements for transporting an item between the delivery bay and a storage space. A distributed control system includes controllers each with a control program associated with one of the mechanical elements so that each controller runs the control program for controlling operation of the associated mechanical element. A network interconnects the controllers for communication among the controllers.”

US 20100185353 A1 to Barwick et al. teaches an automated parking garage having automated guided vehicle (hereinafter AGV) and method of arranging vehicles in a parking lot as shown in figures 16-19A-n, that would be obvious to use in the parking garage of Springwater in for example the ABSTRACT:
“A Variable Offset Positioning Antenna Array for Enhanced Guidance of Automated Guided Vehicles (AGVs) in automated warehousing or storage systems for automobiles or the like, includes two or more inductor coils producing output as a result of interaction with a guidance wire located in or near the surface of the floor which is energized by a frequency generator, and an on board programmable microprocessor which processes the coil output to determine an exact position of the antenna array relative to the guidance wire. In one embodiment, the antenna array enables an AGV to follow a guidance wire at an offset to the direction of travel in order to allow automated storage and retrieval systems to handle asymmetrical items, such as automobiles, more efficiently and cost effectively by decreasing the building space required for travel aisles, vertical conveyors and storage locations as well as decreasing total individual item processing time.”

US 20150175354 A1 to KHARKOVER; Ilia teaches a modular storage system and method of arranging vehicles in a storage system that would be obvious to use to “effectively exploit” and arrange the vehicles in the “designated space” of the parking garage of Springwater “such that a construction of any arrangement of the cell units is performed to effectively exploit a designated space” in for example the ABSTRACT:
“A modular system for storage of cargo units, comprises: a plurality of pallets; a plurality of interconnected active cell units; each cell unit comprises an cell transporting mechanism; at least one active shuttle unit movable between the plurality of cell units; each shuttle unit comprises a shuttle transporting mechanism adapted to transport at least one pallet of the plurality of pallets to and from one of the plurality of cell units and to and from the at least one shuttle unit; a central controller adapted to control the operation of the cell and the shuttle transporting mechanisms, the operation of which is performed in an independent manner via the central controller such that a construction of any arrangement of the cell units is performed to effectively exploit a designated space.”

US 20110160967 A1 to Moench; Holger teaches a vehicle with BOTH an automatic parking system AND a traction control system, AND determining the reliability value of object sensors that would be obvious to provide to the autonomous vehicles of the combination of Stefan, the MPEP and Springwater in for example para:
“[0102] Although in the above described embodiments, certain characteristics of the laser and of the interference signal have been determined, which are used for determining a reliability value, in other embodiments, other characteristics of the laser and of the interference signal can be used for determining a reliability value. Furthermore, although in the above described embodiments, the vehicle safety unit is preferentially an ESP unit, in other embodiments, the vehicle safety unit can be another unit like an automatic braking system, a collision avoidance system, an airbag system, a tracking control system, an automatic parking system, a cruise control system, a traction control system et cetera.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220630